There is nothing in the claim now made that the opinion herein shifts the burden of proof in a negligence case onto the defendant to *Page 142 
prove that the accident happened without his fault. The rule that the burden of proof on the question of negligence rests upon the plaintiff claiming it, and does not shift, is so well known that it was not deemed necessary again to restate the rule. All that is decided by the opinion is that the facts and circumstances shown were sufficient to justify the jury in finding that defendant was negligent and thereby caused the accident. That statement did not cast any burden of proof on the defendant. We did say, at the end of the paragraph considering the evidence presented by the defendant as to a loose grease cup on the truck, that defendant had shown no other cause for the accident. That statement throws no burden of proof onto the defendant.
We did not overlook the cases of Johnson v. Bosch, 178 Minn. 363,227 N.W. 181, and White v. Cochrane, 189 Minn. 300,249 N.W. 328, but may have been remiss in not distinguishing them as to the facts. In the case of Johnson v. Bosch, 178 Minn. 363,227 N.W. 181, the driver of the car causing the accident was compelled by an oncoming car, occupying the center of the highway, to turn out to his right and into loose gravel on or near the shoulder of the highway, causing a jerk which swerved the car across the highway and caused it to overturn. In White v. Cochrane, 189 Minn. 300, 249 N.W. 328, the car causing the accident was being driven without lights in the night, following another car and going at 30 to 36 miles an hour on a road having loose gravel thereon. The car seemed to slide to the right and, in attempting to get back nearer the center of the road, the loose gravel or wet condition of the road caused the driver to lose control, and the car went across the road into a ditch. The failure to have headlights on the car was negligence, but the decision was placed on the ground that plaintiff had consented to ride in the car as a guest, knowing that it was being operated without lights in violation of law, and had assumed the risk. It may be noted also that the chief justice and two associate justices dissented in that case. The cause of the accident was shown in each of these cases. See also Rye v. King, 187 Minn. 587, 246 N.W. 256, stating the rule as to circumstantial evidence to prove negligence.
Reargument denied. *Page 143